DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities: claim recites, “ The timing synchronization method according to claim 1, wherein the transmitter is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload when generating a beacon signal.” It should be corrected to, “The timing synchronization method according to claim 1 further comprising, generating, by the transmitter, a beacon signal in a data format including the transmission period and the delay time stored in a payload when generating a beacon signal” (method claim).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting unit for setting a transmission period and a delay time of a beacon signal to be transmitted, a data generation unit for generating a beacon signal in a data format including the transmission period and the delay time stored in a payload, a transmitting unit for transmitting the beacon signal at an event time obtained by adding the delay time to the transmission period set by the setting unit when the transmitter transmitted the previous time, a receiving unit for receiving the beacon signal and a timing determination unit for determining a reception timing based on the event timing” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is directed to “A non-transitory computer readable medium” (i.e., manufacture). Claim 19 also recites, “generating and transmitting, by the transmitter, a beacon signal” (line 6) and “receiving, by a receiver, the beacon signal” (line 8). Thus, it appears that “computer readable medium” is being used by both “the transmitter” and “the receiver”. It is not clear how  the same computer readable medium can be used by two different devices. Therefore, claim 19 renders the claim vague and indefinite. 
Claim 20 is also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of the claim dependency to claim 19. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10; lines 6-7 recite, “a data generation unit for generating a beacon signal in a data format including the transmission period and the delay time stored in a payload” and Claim 17 recites, “wherein the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload”. Thus, it appears that Claim 17 does not further limit the subject matter of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knaappila (US 10291755, hereinafter “Knaap”).
 	Regarding claim 1, Knaap discloses, 
 	“A timing synchronization method, comprising: setting a transmission period (i.e., advInterval which is a predetermined fixed time value, Fig. 4A) and a delay time (i.e., advDelay which is a pseudorandom delay time) of a beacon signal (each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) to be transmitted by a transmitter (Fig. 3A; 100a); generating and transmitting, by the transmitter, a beacon signal in a data format including the transmission period and the delay time (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43); receiving, by a receiver (Fig. 3A; 100b), the beacon signal (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60); determining, by the receiver, a reception timing of a next beacon signal to be transmitted by the transmitter based on an event time obtained by adding the delay time to the transmission period (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34); and generating and transmitting, by the transmitter, the next beacon signal at the event time (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60).”
	Regarding claim 2, Knaap discloses, 
	“the timing synchronization method according to claim 1 comprising  changing the delay time by the transmitter (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43); transmitting, by the transmitter, the beacon signal including the delay time after changing (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310, Col. 9; lines 61-Col. 10; lines 43); and receiving the beacon signal, and determining, by the receiver, a reception timing based on the event time according to the delay time that has been changed (Link layer 232 of scanning device 100b may listen for advertising packets 350 during each listening window 314 and use its adaptive monitor 264 to modify or alter the advertising channel employed during one or more subsequent listening windows 314 based on the detection of extraneous RF signal activity during a listening window 314, Col. 9; lines 26-Col. 10; lines 13)”.
	Regarding claim 3, Knaap discloses, 
	“the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating beacon signals of a plurality of channels, the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43)”.
	Regarding claim 4, Knaap discloses, 
	“the timing synchronization method according to claim 2, wherein generating the beacon signal includes generating beacon signals of a plurality of channels, the timing synchronization method comprising changing a combination of the plurality of channels and transmitting the beacon signal by the transmitter (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43)”.
 	Regarding claim 5, Knaap discloses, 
	“wherein generating the beacon signal  includes generating the beacon signal in the data format (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) that further includes a first combination of the plurality of channels, a second combination of the plurality of channels for transmission next to the first combination, and a transmission interval of the plurality of channels  (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43)”.
	Regarding claim 9, Knaap discloses, 
 	“the timing synchronization method according to claim 1, wherein the determining further comprises determining, by the receiver, a scan window width based on information about received data by the receiver (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34)”.
Regarding claim 19, Knaap discloses, 
 	“A non-transitory computer readable storage medium having recorded thereon a program that causes the computer to perform a timing synchronization method, comprising: setting a transmission period (i.e., advInterval which is a predetermined fixed time value, Fig. 4A) and a delay time (i.e., advDelay which is a pseudorandom delay time) of a beacon signal (each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) to be transmitted by a transmitter (Fig. 3A; 100a); generating and transmitting, by the transmitter, a beacon signal in a data format including the transmission period and the delay time (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43); receiving, by a receiver (Fig. 3A; 100b), the beacon signal (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60); determining, by the receiver, a reception timing of a next beacon signal to be transmitted by the transmitter based on an event time obtained by adding the delay time to the transmission period (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34); and generating and transmitting, by the transmitter, the next beacon signal at the event time (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60).”
	Regarding claim 20, Knaap discloses, 
	“The timing synchronization method according to claim 19 comprising  changing the delay time by the transmitter (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43); transmitting, by the transmitter, the beacon signal including the delay time after changing (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310, Col. 9; lines 61-Col. 10; lines 43); and receiving the beacon signal, and determining, by the receiver, a reception timing based on the event time according to the delay time that has been changed (Link layer 232 of scanning device 100b may listen for advertising packets 350 during each listening window 314 and use its adaptive monitor 264 to modify or alter the advertising channel employed during one or more subsequent listening windows 314 based on the detection of extraneous RF signal activity during a listening window 314, Col. 9; lines 26-Col. 10; lines 13)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Knaap and further in view of Ghoraishi et al. (US 20210321347, hereinafter “Ghorai”).
Regarding claim 6, Knaap discloses everything claimed as applied above (see claim 1), however Knaap does not disclose “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters.”
In a similar field of endeavor, Ghorai discloses, “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify by specifically providing the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).
Regarding claim 7, Knaap discloses everything claimed as applied above (see claim 2), however Knaap does not disclose “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters.”
In a similar field of endeavor, Ghorai discloses, “the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify by specifically providing the timing synchronization method according to claim 1, wherein generating the beacon signal includes generating the beacon signal by each of a plurality of the transmitters, and the receiver is configured to determine a reception timing according to each of the beacon signals generated by a plurality of the transmitters, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).

 	Claims 8, 10-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knaap and further in view of Son et al. (US 20150350820, hereinafter “Son”).
	Regarding claim 8, Knaap discloses everything claimed as applied above (see claim 1), however Knaap does not disclose, “The timing synchronization method according to claim 1, wherein the transmitter is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload when generating a beacon signal”.
	In a similar field of endeavor, Son discloses “The timing synchronization method according to claim 1, wherein the transmitter is configured to generate a beacon signal in a data format including the transmission period and the delay time (as shown in FIG. 28, the transmission/reception cycle may be changed by changing an advertising interval (advInterval) 2810 and advertising delay (advDelay) 2820 for an advertising packet) stored in a payload when generating a beacon signal (Referring to FIG. 4, the beacon packet 400 may include a preamble 410, an access address 420, a Packet Data Unit (PDU) header 430, a PDU payload 440)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify by specifically providing the timing synchronization method according to claim 1, wherein the transmitter is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload when generating a beacon signal, as taught by Son for the purpose of providing a method for providing a beacon additional service of an electronic device and the electronic device for the same (Para. [0031]).
 	Regarding claim 10, Knaap discloses, 
 	“A transmission and reception system comprising a transmitter and a receiver (FIG. 3A illustrates one exemplary embodiment of RF communications environment 300 that includes a transmitting device (in this case a BLE advertising device 100a) operating in advertising mode that is in wireless communication with a receiving device (in this case a BLE scanning device 100b) that is operating in scanning mode), wherein the transmitter comprises a setting unit setting a transmission period (i.e., advInterval which is a predetermined fixed time value, Fig. 4A) and a delay time (i.e., advDelay which is a pseudorandom delay time) of a beacon signal to be transmitted (each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43); a data generation unit for generating a beacon signal in a data format including the transmission period and the delay time (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43); a transmitting unit for transmitting the beacon signal at an event time obtained by adding the delay time to the transmission period set by the setting unit when the transmitter transmitted the previous time (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34 and (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60)); the receiver comprises a receiving unit for receiving the beacon signal (each of BLE devices 100a and 100b may include a link layer engine 125 implementing a link layer 232 for controlling transmission and reception of packets, respectively, Col. 8; lines 55-60); and a timing determination unit for determining a reception timing  based on an the event time  (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34).”
 	However Knaap does not disclose, “the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload”.
	In a similar field of endeavor, Son discloses “the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload (as shown in FIG. 28, the transmission/reception cycle may be changed by changing an advertising interval (advInterval) 2810 and advertising delay (advDelay) 2820 for an advertising packet) stored in a payload when generating a beacon signal (Referring to FIG. 4, the beacon packet 400 may include a preamble 410, an access address 420, a Packet Data Unit (PDU) header 430, a PDU payload 440)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify by specifically providing the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload, as taught by Son for the purpose of providing a method for providing a beacon additional service of an electronic device and the electronic device for the same (Para. [0031]).
 	Regarding claim 11, the combination of Knaap and Son discloses everything claimed as applied above (see claim 10), further Knaap discloses, 
	“The transmission and reception system according to claim 10, wherein the transmitter is configured to (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43); change the delay time, and transmit the beacon signal including the delay time that has been changed (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310, Col. 9; lines 61-Col. 10; lines 43); and the receiver is configured to receive the beacon signal, and determine the reception timing based on the event time according to the delay time that has been changed (Link layer 232 of scanning device 100b may listen for advertising packets 350 during each listening window 314 and use its adaptive monitor 264 to modify or alter the advertising channel employed during one or more subsequent listening windows 314 based on the detection of extraneous RF signal activity during a listening window 314, Col. 9; lines 26-Col. 10; lines 13)”.
	Regarding claim 12,  the combination of Knaap and Son discloses everything claimed as applied above (see claim 10), further Knaap discloses, 
	“The transmission and reception system according to claim 10, wherein the transmitter is configured to generate beacon signals of a plurality of channels, change a combination of the plurality of channels, and transmit the beacon signal (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43)”.
	Regarding claim 13, the combination of Knaap and Son discloses everything claimed as applied above (see claim 11), further Knaap discloses, 
	“The transmission and reception system according to claim 11, wherein the transmitter is configured to generate beacon signals of a plurality of channels, change a combination of the plurality of channels, and transmit the beacon signal (advertising packets 350 are transmitted during advertising events 312 by advertising device 100a in a defined default priority order during each advertising sequence 310 so that advertising device 100a cycles through all advertising channels, e.g., channel 37, then channel 38, then channel 39 (i.e., 37>38>39), before starting over at channel 37 and repeating the sequence again, etc. However, any other suitable default priority order may be defined for an advertising sequence 310, e.g., such as a priority order that starts with either of channel 38 or 39, and/or that proceeds in a non-ascending order (e.g., such as 39>38>37 or 38>39>37 or 37>39>38, etc, Col. 9; lines 40-Col. 10; lines 43)”.
 	Regarding claim 14, Knaap discloses, 
	“The transmission and reception system according to claim 12, wherein the data generation unit is configured to generate the beacon signal in the data format (Link layer of advertising device 100a may use packet transmission timing parameters to control timing of sequential advertising events 312 at determined time intervals (T_advEvent) from each other as shown in FIG. 3B e.g., using a pseudorandom number generator that implements a pseudorandom number generation algorithm, Figs 3A-4A and Col. 8; lines 40-Col. 10; lines 43) that further includes a first combination of the plurality of channels, a second combination of the plurality of channels for transmission next to the first combination, and a transmission interval of the plurality of channels  (As shown in FIG. 4A, each advertising event 312 begins at the end of a corresponding T_advEvent time interval 404 that consists of two components, advInterval which is a predetermined fixed time value (e.g., integer multiple of 0.625 milliseconds in the range of 20 milliseconds to 10,485.759375 seconds), and advDelay which is a pseudorandom delay time generated by link layer 232 (e.g., from 0 milliseconds to 10 milliseconds), Col. 9; lines 61-Col. 10; lines 43)”.
 	Regarding claim 17, Knaap discloses everything claimed as applied above (see claim 10), however Knaap does not disclose, “The transmission and reception system according to claim 10, wherein the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload”.
	In a similar field of endeavor, Son discloses “The transmission and reception system according to claim 10, wherein the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload (as shown in FIG. 28, the transmission/reception cycle may be changed by changing an advertising interval (advInterval) 2810 and advertising delay (advDelay) 2820 for an advertising packet and Referring to FIG. 4, the beacon packet 400 may include a preamble 410, an access address 420, a Packet Data Unit (PDU) header 430, a PDU payload 440)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify by specifically providing The transmission and reception system according to claim 10, wherein the data generation unit is configured to generate a beacon signal in a data format including the transmission period and the delay time stored in a payload, as taught by Son for the purpose of providing a method for providing a beacon additional service of an electronic device and the electronic device for the same (Para. [0031]).
 	Regarding claim 18,  Knaap discloses everything claimed as applied above (see claim 10), however Knaap does not disclose,
 	“The transmission and reception system according to claim 10, wherein the timing determination unit is further configured to determine a scan window width based on information about received data (adaptive monitor 264 of link layer 232 may measure the duration of the other RF signal activity detected on channel 38 during all listening windows 315 of events 312a, 312b and 312c, and may measure the duration of the other RF signal activity detected on channel 39 only during listening window 315b of advertising event 312a, Col. 11; lines 12-Col. 12; lines 34)”.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knaap, in view of Son and further in view of Ghoraishi et al. (US 20210321347, hereinafter “Ghorai”).
Regarding claim 15, the combination of Knaap and Son discloses everything claimed as applied above (see claim 10), however the combination of Knaap and Sonp does not disclose “The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal.”
In a similar field of endeavor, Ghorai discloses, “The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify the combination of Knaap and Son by specifically providing The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).
Regarding claim 16,  the combination of Knaap and Son discloses everything claimed as applied above (see claim 11), however the combination of Knaap and Sonp does not disclose “The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal.”
In a similar field of endeavor, Ghorai discloses, “The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal (The synchronization procedure comprises transmitting by each of the plurality of APs a respective beacon signal via at least one downlink channel, such that the beacon signals from the plurality of APs are substantially synchronized in time, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]), wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal (The STA is further configured to receive the beacon signals from the plurality of APs, to select one of the plurality of APs in dependence on at least one property of the beacon signals, and to associate with the selected one of plurality of Aps, Fig. 3, Paras. [0062] and Paras. [0112]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of claimed invention to modify the combination of Knaap and Son by specifically providing The transmission and reception system according to claim 10, comprising a plurality of transmitters, each of which generates the beacon signal; wherein the receiving unit is configured to receive each of the beacon signal generated by the plurality of transmitters; and the timing determination unit is configured to determine the reception timing according to each of the beacon signal, as taught by Ghorai for the purpose of providing a technique for connecting a wireless communication station (STA) with a selected one of a plurality of access points (APs), wherein at least some of the APs are initially substantially unsynchronized in time (Para. [0031]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11403888: the invention is related to a first data packet, of a plurality of data packets, may be received from a beacon. The first data packet may be associated with a first event and may comprise a first counter value. A second data packet, of the plurality of data packets, may be received from the beacon. The second data packet may be associated with a second event and may comprise a second counter value. A time-length of an action may be determined based upon an evaluation of the first counter value and the second counter value.
	US 20200228953: the invention is related to A BLUETOOTH Low Energy (BLE) device includes a BLUETOOTH transceiver, a memory storing a computer program, and a processor configured to execute the computer program. The computer program is configured to select a primary advertising channel as a target channel for transmission of a BLE advertising packet belonging to a BLE advertising event, and listen to the selected channel for a channel assessment time. Listening to the selected channel includes determining whether the selected channel is busy or idle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641